 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

xX
CASANOVA,
Plaintiff(s), ORDER
- against - 17 Civ. 1466 (NSR)
MALDONADO, et al.,
Defendant(s).
x

 

Roman, D.J.:

The Court directs Defendants’ counsel to contact Magistrate Judge Judith C.
McCarthy within seven (7) business days of the date of this Order to schedule a telephonic
conference to discuss the continuation of discovery.

Defendants’ counsel is further directed to mail a copy of this Order to pro se

Plaintiff at Plaintiff's last known address on ECF and file proof of service.

SO ORDERED,”
we. “

4 os

Dated: White Plains, New York Z ay La
March 24, 2020

 

. Nelson S. Roman, U.S.D.J.

~~ apulwre
